 

Case 2:19-cv-04433-GBD Document 60 Filed 08/03/20 Page 1 of 1

ser
me we

 

 

UNITED STATES DISTRICT COURT aure
SOUTHERN DISTRICT OF NEW YORK Oo |
RICHARD RUPP, individually and on behalf of all cae AUG 03 2099
others similarly situated, et al., ramps eT mn
Plaintiffs, ORDER
-against- 19 Civ. 4433 (GBD)

MOMO INC. et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Oral argument currently scheduled for August 5, 2020 at 10:00 a.m. is canceled. The
parties’ request to stay this action pending the outcome of private mediation, (ECF No. 59), is
GRANTED.

The Clerk of Court is hereby directed to place the above-captioned action on the suspense
docket until further order of this Court, and directed to close Defendants’ motion to dismiss, (ECF
No. 39). This motion may be renewed once the above-captioned action is restored to the main

docket.

Dated: New York, New York
August 3, 2020
SO ORDERED.

Garay, B. Danke
GEPROER. DANIELS
ited States District Judge

 

 

 
